COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00305-CV


NEAL MAC, LLC, N SYNC                                              APPELLANTS
PROPERTY MANAGEMENT, LLC,
STEVEN NEAL AND TOBI NEAL

                                         V.

CHRISTIE PERRY AND SHAWN                                            APPELLEES
DVORACEK


                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellants’ Agreed Motion To Dismiss Appeal,”

which is not opposed. It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL:    WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 26, 2013




                                      2